755 F.2d 127
UNITED STATES of America, Appellee,v.John Quincy HARRIS, Appellant.
No. 84-1647.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 7, 1985.Decided Feb. 19, 1985.

John Quincy Harris, pro se.
Thomas E. Dittmeier, U.S. Atty., St. Louis, Mo., for appellee.
Before HEANEY, FAGG and BOWMAN, Circuit Judges.
PER CURIAM.


1
John Quincy Harris was convicted of being a felon in possession of a firearm in violation of 18 U.S.C. App. Sec. 1202(a)(1).  The maximum penalty for this offense was two years.  Shortly after the finding of guilty, the government filed an allegation that the defendant was a special dangerous offender.  After a hearing, the district court entered a written order and memorandum finding that the defendant was a special and dangerous offender under the provisions of 18 U.S.C. Sec. 3575, and sentenced him to a term of six years.


2
The defendant on appeal contends (1) that the court failed to state adequately its reasons for finding him a special dangerous offender, and (2) that the sentence imposed was disproportionate in severity to the maximum term otherwise authorized by law for the crime committed.  We find no merit to either contention, and affirm on the basis of the district court's unpublished opinion.   See United States v. Thornley, 733 F.2d 970, 972 (1st Cir.1984) (seven-year enhanced sentence approved on showing of stated reasons for sentence);  United States v. Cox, 719 F.2d 285, 286-87 (8th Cir.1983), cert. denied, --- U.S. ----, 104 S. Ct. 1714, 80 L. Ed. 2d 186 (1984) (six-year enhancement approved);  United States v. Davis, 710 F.2d 104, 109-10 (3d Cir.), cert. denied, --- U.S. ----, 104 S. Ct. 505, 78 L. Ed. 2d 695 (1983) (twelve-year enhanced sentence approved with reference to defendant's record);  United States v. Harris, 703 F.2d 508, 509 (11th Cir.1983) (ten-year enhanced sentence not challenged).


3
Affirmed pursuant to 8th Cir.R. 14.